DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Final Office Action is in response to an amendments and remarks filed on September 5, 2021, for the application with serial number 15/960,994.  

Claims 25-45 are amended.
Claim 25-45 are pending.
Interview
The Examiner acknowledges the interview conducted on June 25, 2021, in which the subject matter eligibility rejection was discussed.

Response to Remarks/Amendments
35 USC §101 Rejections
Amendments to the claims changed the scope of the claims, necessitating an updated subject matter eligibility analysis.  The claims remain subject matter ineligible, as set forth in the rejection, below.  
The Applicant submits that the recitation of a computer using machine learning renders the claims subject matter eligible.  As explained in the rejection below, the recitation of machine learning merely provides an environment for implementing the abstract idea of providing a recommendation.  As such, the machine learning does not provide a practical application or significantly more in the claims.  
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Yang, Howe, and McAfee references, cited in the rejection of the independent claims, below.  The Applicant’s arguments with respect to the rejection of the independent claims are moot.
The Applicant additionally traverses the application of the Belle reference to dependent claims 28, 25, and 42.  The Applicant submits that the teaching of a correlation between values is not the same as a ratio between the values.  In response, the Examiner submits that a linear correlation and a ratio are both numerical comparisons that effectively measure a dependent relationship.  Essentially, the slope of a line is a ratio, and a correlation is a measure of the accuracy of a linear relationship.  Therefore, the teachings of Belle read on the claim limitation.
The Applicant further contends that Farahat does not teach predicting sales in subsequent dates, as recited in claims 30, 37, and 44.  In response, the Examiner points to the teachings of Farahat, which disclose a correlation between revenue and feedback.  Therefore, at any point in time, revenue can be predicted based on feedback.  Therefore, Farahat meets the recitation of claims 30, 37, and 44.
The rejections of the remaining dependent claims stands or falls with the rejection of the independent claims.  


Claim Rejections - 35 USC § 101
§101.35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 25-45 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a machine in independent claim 25, an apparatus with a processor and memory, in independent claim 32, and a computer readable medium in independent claim 39).  The claims do recite the use of machine learning, but the abstract idea of generating a recommendation is generally linked to a machine learning environment for implementation.  Therefore, the machine learning does not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 32, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0379617 A1 to Yang et al. (hereinafter ‘YANG’) in view of US 2011/0238516 A1 to McAfee (hereinafter ‘MCAFEE’), US 2015/0235222 A1 to Howe et al. (hereinafter ‘HOWE’), and US 2014/0278815 A1 to Grant et al. (hereinafter ‘GRAN’T).

Claim 25 (Currently Amended)
YANG discloses a machine-implemented method (see ¶[0017]; a processor executing instructions) of evaluating an online merchant, comprising: computing data related to an online merchant and other online merchants from historical data related to the respective online merchants (see ¶[0022]; reviews in an e-commerce platform), including computing a first variable based on lifetime numbers of customer reviews attributed to the respective online merchants and positive and/or negative quality indications of the respective reviews (see again ¶[0022]; positive reviews), computing a second variable based on numbers of customer reviews attributed to the respective online merchants over a predetermined duration of time and positive and/or negative quality indications of the respective reviews (see again ¶[0022]; total reviews that may be good or negative), and computing ratios of the first variable to the second variable for the respective online merchants (see again ¶[0022]; a ratio of positive reviews to total reviews); 
populating a database with the data computed from the historical data related to the other online merchants (see ¶[0030]; comprehensive log information for seller-users recorded in a system), sales performance data of the other online merchants (see ¶[0040]; one of the dimensions is sales volume).
YANG does not specifically disclose, but MCAFEE discloses, indications of whether the respective other online merchants are fraudulent (see ¶[00060]; attributes used in determining if an individual is involved in fraud include negative feedback and rating). 
training a machine learning model (see ¶[0046]-[0047]; conduct loop learning).
YANG does not specifically disclose, but HOWE discloses, based on random forests (see ¶[0025]; a machine learning data miner that uses decision tree learning with random forests).

YANG further discloses to compute financial performance forecast scores (see ¶[0040]; shop size is considered for dimensional clustering.  One of the dimensions is sales volume) and reliability scores for the other online merchants based on patterns in the database (see ¶[0023]; a quality score for a seller user).
YANG does not specifically disclose, but MCAFEE discloses, wherein the reliability scores are indicative of the respective other online merchants being fraudulent (see ¶[00060]; attributes used in determining if an individual is involved in fraud include negative feedback and rating). 
YANG discloses a method and system for recommending information that includes recommending sellers based on scores derived from reviews using machine learning.  MCAFEE discloses a method for e-commerce threat detection that discloses the use of negative feedback and ratings to determine fraud.  It would have been obvious to determine fraud using negative feedback ratings as taught by MCAFEE in the system executing the method of YANG with the motivation to avoid recommending fraudulent sellers with negative feedback and ratings. 
YANG further discloses and wherein the financial performance forecast scores are indicative of sales performance of the respective other online merchants (see again ¶[0040]; shop size is considered for dimensional clustering.  One of the dimensions is sales volume); 
using the trained machine learning model to predict a reliability score and a financial performance forecast score for the online merchant based on the data computed from the historical data related to the online merchant (see again ¶[0023] and [0040]; a quality score and shop size based on sales volume); and 
generating a recommendation (see abstract and ¶[0003] and [0022]; provide a recommendation for purchase from a seller-user to a buyer-user).
YANG does not explicitly disclose, but GRANT discloses, regarding funding the online merchant based on the reliability score and the financial performance forecast score (See ¶[0051] and [0053]-[0054]; determine one or more factors that correlate with success in one or more business areas. An artificial neural network may be implemented in order to identify correlations between criteria and data to be optimized. See also ¶[0012] and [0046]; predict return on investment using feedback that includes participant ratings); 
YANG discloses a method and system for recommending information that includes recommending sellers based on sales volume data and price (see ¶[0040]-[0041] and [0120]).  GRANT discloses benchmarking using feedback to predict return on investment of marketing campaigns that includes using the ratio of products sold to campaign referrals.  It would have been obvious to include the return on investment calculation as taught by GRANT in the system executing the method of YANG with the motivation to predict investment success based on reviews or ratings.

Claim 32 (Currently Amended)
YANG discloses an apparatus, comprising a processor (see ¶[0017]; a processor executing instructions) and memory (see again ¶[0017]; a memory coupled to the processor) configured to: compute data related to the an online merchant and other online merchants from historical data related to the respective online merchants (see ¶[0022]; reviews in an e-commerce platform), including computing a first variable based on lifetime numbers of customer reviews attributed to the respective online merchants and positive and/or negative quality indications of the respective reviews (see again ¶[0022]; positive reviews), computing a second variable based on numbers of customer reviews attributed to the respective online merchants over a predetermined duration of time and positive and/or negative quality indications of the respective reviews (see again ¶[0022]; total reviews that may be good or negative), and computing ratios of the first variable to the second variable for the respective online merchants (see again ¶[0022]; a ratio of positive reviews to total reviews); 
populate a database with the data computed from the historical data related to the other online merchants (see ¶[0030]; comprehensive log information for seller-users recorded in a system), sales performance data of the other online merchants (see ¶[0040]; one of the dimensions is sales volume).
YANG does not specifically disclose, but MCAFEE discloses, and indications of whether the respective other online merchants are fraudulent (see ¶[00060]; attributes used in determining if an individual is involved in fraud include negative feedback and rating). 
train a machine learning model (see ¶[0046]-[0047]; conduct loop learning).
YANG does not specifically disclose, but HOWE discloses, based on random forests (see ¶[0025]; a machine learning data miner that uses decision tree learning with random forests).
YANG discloses a method and system for recommending information that includes recommending sellers based on scores derived from reviews using machine learning.  HOWE discloses an investment risk modeling method and apparatus that includes machine learning with random forests to assess business risk that derives a score for behavior based on machine learning using random forests.  It would have been obvious to include the random forests as taught by HOWE in the system executing the method of YANG with the motivation to derive a 
YANG further discloses to compute financial performance forecast scores (see ¶[0040]; shop size is considered for dimensional clustering.  One of the dimensions is sales volume) and reliability scores  for the other online merchants based on patterns in the database (see ¶[0023]; a quality score for a seller user).
YANG does not specifically disclose, but MCAFEE discloses, wherein the reliability scores are indicative of the respective other online merchants being fraudulent (see ¶[00060]; attributes used in determining if an individual is involved in fraud include negative feedback and rating). 
YANG discloses a method and system for recommending information that includes recommending sellers based on scores derived from reviews using machine learning.  MCAFEE discloses a method for e-commerce threat detection that discloses the use of negative feedback and ratings to determine fraud.  It would have been obvious to determine fraud using negative feedback ratings as taught by MCAFEE in the system executing the method of YANG with the motivation to avoid recommending fraudulent sellers with negative feedback and ratings. 
YANG further discloses, wherein the financial performance forecast scores of sales performance of the respective other online merchants (see again ¶[0040]; shop size is considered for dimensional clustering.  One of the dimensions is sales volume); 
use the trained machine learning model to predict a reliability score and a financial performance forecast score for the online merchant based on the data computed from the historical data related to the online merchant (see again ¶[0023] and [0040]; a quality score and shop size based on sales volume); and 
generate a recommendation (see abstract and ¶[0003] and [0022]; provide a recommendation for purchase from a seller-user to a buyer-user).
regarding funding the online merchant based on the reliability score and the financial performance forecast score (see ¶[0051] and [0053]-[0054]; determine one or more factors that correlate with success in one or more business areas. An artificial neural network may be implemented in order to identify correlations between criteria and data to be optimized. See also ¶[0012] and [0046]; predict return on investment using feedback that includes participant ratings); 
YANG discloses a method and system for recommending information that includes recommending sellers based on sales volume data and price (see ¶[0040]-[0041] and [0120]).  GRANT discloses benchmarking using feedback to predict return on investment of marketing campaigns that includes using the ratio of products sold to campaign referrals.  It would have been obvious to include the return on investment calculation as taught by GRANT in the system executing the method of YANG with the motivation to predict investment success based on reviews or ratings.

Claim 39 (Currently Amended)
YANG discloses a non-transitory computer readable medium encoded with a computer program that includes instructions to cause a processor (see ¶[0017]; a memory coupled to the processor) to: compute data related to an online merchant and other online merchants from historical data related to the respective online merchants (see ¶[0022]; reviews in an e-commerce platform),  including to compute a first variable based on lifetime numbers of customer reviews attributed to the respective online merchants and positive and/or negative quality indications of the respective reviews (see again ¶[0022]; positive reviews), to compute a second variable based on numbers of customer reviews attributed to the respective online merchants over a predetermined duration of time and positive and/or negative quality indications of the respective reviews (see again ¶[0022]; total reviews that may be good or negative), and to compute ratios of the first variable to the second variable for the respective online merchants (see again ¶[0022]; a ratio of positive reviews to total reviews); 
populate a database with the data computed from the historical data related to the other online merchants (see ¶[0030]; comprehensive log information for seller-users recorded in a system), sales performance data of the other online merchants (see ¶[0040]; one of the dimensions is sales volume).
YANG does not specifically disclose, but MCAFEE discloses, and indications of whether the respective other online merchants are fraudulent (see ¶[00060]; attributes used in determining if an individual is involved in fraud include negative feedback and rating). 
train a machine learning model (see ¶[0046]-[0047]; conduct loop learning).
YANG does not specifically disclose, but HOWE discloses, based on random forests (see ¶[0025]; a machine learning data miner that uses decision tree learning with random forests).
YANG discloses a method and system for recommending information that includes recommending sellers based on scores derived from reviews using machine learning.  HOWE discloses an investment risk modeling method and apparatus that includes machine learning with random forests to assess business risk that derives a score for behavior based on machine learning using random forests.  It would have been obvious to include the random forests as taught by HOWE in the system executing the method of YANG with the motivation to derive a score based on machine learning with the motivation to derive a score based on machine learning.
YANG further discloses to compute financial performance forecast scores (see ¶[0040]; shop size is considered for dimensional clustering.  One of the dimensions is sales volume) and reliability scores for the other online merchants based on patterns in the database (see ¶[0023]; a quality score for a seller user).
, wherein the reliability scores are indicative of the respective other online merchants being fraudulent (see ¶[00060]; attributes used in determining if an individual is involved in fraud include negative feedback and rating). 
YANG discloses a method and system for recommending information that includes recommending sellers based on scores derived from reviews using machine learning.  MCAFEE discloses a method for e-commerce threat detection that discloses the use of negative feedback and ratings to determine fraud.  It would have been obvious to determine fraud using negative feedback ratings as taught by MCAFEE in the system executing the method of YANG with the motivation to avoid recommending fraudulent sellers with negative feedback and ratings. 
YANG further discloses, and wherein the financial performance forecast scores are indicative of sales performance of the respective other online merchants (see again ¶[0040]; shop size is considered for dimensional clustering.  One of the dimensions is sales volume); 
use the trained machine learning model to predict a reliability score and a financial performance forecast score for the online merchant based on the data computed from the historical data related to the online merchant (see again ¶[0023] and [0040]; a quality score and shop size based on sales volume); and 
generate a recommendation (see abstract and ¶[0003] and [0022]; provide a recommendation for purchase from a seller-user to a buyer-user).
YANG does not explicitly disclose, but GRANT discloses, regarding funding the online merchant based on the reliability score and the financial performance forecast score (see ¶[0051] and [0053]-[0054]; determine one or more factors that correlate with success in one or more business areas. An artificial neural network may be implemented in order to identify correlations between criteria and data to be optimized. See also ¶[0012] and [0046]; predict return on investment using feedback that includes participant ratings); 
.

Claims 26, 28, 33, 35, 40, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0379617 A1 to YANG et al. in view of US 2011/0238516 A1 to MCAFEE, US 2015/0235222 A1 to HOWE et al., and US 2014/0278815 A1 to GRANT et al. as applied to claim 25 above, and further in view of US 9,639,848 B1 to Belle et al. (hereinafter ‘BELLE’).

Claim 26 (Currently Amended) 
The combination of YANG, HOWE, MCAFEE, and GRANT discloses the method as set forth in claim 25.
The combination of YANG, HOWE, MCAFEE, and GRANT does not specifically disclose, but BELLE discloses, wherein the computing data further includes: computing ratios of numbers of reviews to sales volumes for the respective other online merchants (see col 16, In 16-35; correlating between the total number of reviews and future unit sales to estimate future sales in the 90 days subsequent to the reviews.  See also col 15, ln 45-col 16, ln 8; the sum of sales on each day.  The model is based on transactions that have occurred during a predetermined period of time); and 
computing trends on reputational problems of the other online merchants based on the ratios of numbers of reviews to sales volumes for the respective other online merchants (see col 16, In 16-35; correlating between the total number of reviews and future unit sales to estimate future sales in the 90 days subsequent to the reviews.  See also col 15, ln 45-col 16, ln 8; the sum of sales on each day.  The model is based on transactions that have occurred during a predetermined period of time. See also col 2, ln 45-col 3, ln 3; estimate revenue or losses and make advertising or marketing investment decisions).
YANG discloses a method and system for recommending information that includes recommending sellers based on sales volume data and price (see ¶[0040]-[0041] and [0120]).  BELLE discloses a diffusion prediction based on indicator scoring used to predict future sales.  It would have been obvious to include the number of reviews to predict product sales as taught by BELLE in the system executing the method of YANG with the motivation to analyze demand for business purposes.  

Claim 28 (Currently Amended)
The combination of YANG, HOWE, MCAFEE, and GRANT discloses the method as set forth in claim 25.
The combination of YANG, HOWE, MCAFEE, and GRANT does not specifically disclose, but BELLE discloses, wherein the computing data for further includes: computing a ratio of a number of reviews over the predetermined duration of time to a volume of sales over the predetermined duration of time (see col 16, In 16-35; correlating between the total number of reviews and future unit sales to estimate future sales in the 90 days subsequent to the reviews.  See also col 15, ln 45-col 16, ln 8; the sum of sales on each day.  The model is based on transactions that have occurred during a predetermined period of time).
YANG discloses a method and system for recommending information that includes recommending sellers based on reviews.  BELLE discloses a diffusion prediction based on indicator scoring used to predict future sales.  It would have been obvious to include the number 

Claim 33 (Currently Amended) 
The combination of YANG, HOWE, MCAFEE, and GRANT discloses the apparatus as set forth in claim 32.
The combination of YANG, HOWE, MCAFEE, and GRANT does not specifically disclose, but BELLE discloses, wherein the processor and memory are further configured to: compute ratios of numbers of reviews to sales volumes for the respective other online merchants (see col 16, In 16-35; correlating between the total number of reviews and future unit sales to estimate future sales in the 90 days subsequent to the reviews.  See also col 15, ln 45-col 16, ln 8; the sum of sales on each day.  The model is based on transactions that have occurred during a predetermined period of time); and 
compute trends on reputational problems of the other online merchants based on the ratios of numbers of reviews to sales volumes for the respective other online merchants (see col 16, In 16-35; correlating between the total number of reviews and future unit sales to estimate future sales in the 90 days subsequent to the reviews.  See also col 15, ln 45-col 16, ln 8; the sum of sales on each day.  The model is based on transactions that have occurred during a predetermined period of time. See also col 2, ln 45-col 3, ln 3; estimate revenue or losses and make advertising or marketing investment decisions).
YANG discloses a method and system for recommending information that includes recommending sellers based on sales volume data and price (see ¶[0040]-[0041] and [0120]).  BELLE discloses a diffusion prediction based on indicator scoring used to predict future sales.  It would have been obvious to include the number of reviews to predict product sales as taught by BELLE in the system executing the method of YANG with the motivation to analyze demand for business purposes.  

Claim 35 (Currently Amended)
The combination of YANG, HOWE, MCAFEE, and GRANT discloses the apparatus as set forth in claim 32.
The combination of YANG, HOWE, MCAFEE, and GRANT does not specifically disclose, but BELLE discloses, wherein the processor and memory are further configured to: compute a ratio of a number of reviews over the predetermined duration of time to a volume of sales over the predetermined duration of time (see col 16, In 16-35; correlating between the total number of reviews and future unit sales to estimate future sales in the 90 days subsequent to the reviews.  See also col 15, ln 45-col 16, ln 8; the sum of sales on each day.  The model is based on transactions that have occurred during a predetermined period of time).
YANG discloses a method and system for recommending information that includes recommending sellers based on reviews.  BELLE discloses a diffusion prediction based on indicator scoring used to predict future sales.  It would have been obvious to include the number of reviews to predict product sales as taught by BELLE in the system executing the method of YANG with the motivation to analyze demand for business purposes.  

Claim 40 (Currently Amended)
The combination of YANG, HOWE, MCAFEE, and GRANT discloses the non-transitory computer readable medium as set forth in claim 39.
The combination of YANG, HOWE, MCAFEE, and GRANT does not specifically disclose, but BELLE discloses, further comprising instructions to cause the processor to: compute ratios of numbers of reviews to sales volumes for the respective other online merchants (see col 16, In 16-35; correlating between the total number of reviews and future unit sales to estimate future sales in the 90 days subsequent to the reviews.  See also col 15, ln ; and 
compute trends on reputational problems of the other online merchants based on the ratios of numbers of reviews to sales volumes for the respective other online merchants (see col 16, In 16-35; correlating between the total number of reviews and future unit sales to estimate future sales in the 90 days subsequent to the reviews.  See also col 15, ln 45-col 16, ln 8; the sum of sales on each day.  The model is based on transactions that have occurred during a predetermined period of time. See also col 2, ln 45-col 3, ln 3; estimate revenue or losses and make advertising or marketing investment decisions).
YANG discloses a method and system for recommending information that includes recommending sellers based on sales volume data and price (see ¶[0040]-[0041] and [0120]).  BELLE discloses a diffusion prediction based on indicator scoring used to predict future sales.  It would have been obvious to include the number of reviews to predict product sales as taught by BELLE in the system executing the method of YANG with the motivation to analyze demand for business purposes.  

Claim 42 (Currently Amended)
The combination of YANG, HOWE, MCAFEE, and GRANT discloses the non-transitory computer readable medium as set forth in claim 39.
The combination of YANG, HOWE, MCAFEE, and GRANT does not specifically disclose, but BELLE discloses, further comprising instructions to cause the processor to: compute a ratio of a number of reviews over the predetermined duration of time to a volume of sales over the predetermined duration of time (see col 16, In 16-35; correlating between the total number of reviews and future unit sales to estimate future sales in the 90 days subsequent to the reviews.  See also col 15, ln 45-col 16, ln 8; the sum of sales on each day.  The model is based on transactions that have occurred during a predetermined period of time).
.  


Claims 27, 34, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0379617 A1 to YANG et al. in view of US 2011/0238516 A1 to MCAFEE, US 2015/0235222 A1 to HOWE et al., and US 2014/0278815 A1 to GRANT et al. as applied to claim 25 above, and further in view of US 2016/0189175 A1 to Li et al. (hereinafter ‘LI’).

Claim 27 (Currently Amended)
The combination of YANG, HOWE, MCAFEE, and GRANT discloses the method as set forth in claim 25.
The combination of YANG, HOWE, MCAFEE, and GRANT does not specifically disclose, but LI discloses, wherein the computing data further includes: computing a ratio of a number of products sold over the predetermined duration of time to prices of the products (see ¶[0038]; price elasticity defined based on quantity of demand and price).
YANG discloses a method and system for recommending information that includes recommending sellers based on sales volume data and price (see ¶[0040]-[0041] and [0120]).  LI discloses sensitivity pricing for demand management that includes calculation of price elasticity based on ratio of price to quantity. It would have been obvious to include the price elasticity analysis as taught by LI in the system executing the method of YANG with the motivation to analyze the effect of price on sales volume.

Claim 34 (Currently Amended)
The combination of YANG, HOWE, MCAFEE, and GRANT discloses the apparatus as set forth in claim 32.
The combination of YANG, HOWE, MCAFEE, and GRANT does not specifically disclose, but LI discloses, wherein the processor and memory are further configured to: compute a ratio of a number of products sold over the predetermined duration of time to prices of the products (see ¶[0038]; price elasticity defined based on quantity of demand and price).
YANG discloses a method and system for recommending information that includes recommending sellers based on sales volume data and price (see ¶[0040]-[0041] and [0120]).  LI discloses sensitivity pricing for demand management that includes calculation of price elasticity based on ratio of price to quantity. It would have been obvious to include the price elasticity analysis as taught by LI in the system executing the method of YANG with the motivation to analyze the effect of price on sales volume.

Claim 41 (Currently Amended)
The combination of YANG, HOWE, MCAFEE, and GRANT discloses the non-transitory computer readable medium as set forth in claim 39.
The combination of YANG, HOWE, MCAFEE, and GRANT does not specifically disclose, but LI discloses, further comprising instructions to cause the processor to compute a ratio of a number of products sold over the predetermined duration of time to prices of the products (see ¶[0038]; price elasticity defined based on quantity of demand and price).
YANG discloses a method and system for recommending information that includes recommending sellers based on sales volume data and price (see ¶[0040]-[0041] and [0120]).  LI discloses sensitivity pricing for demand management that includes calculation of price elasticity based on ratio of price to quantity. It would have been obvious to include the price .

Claims 29, 36, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0379617 A1 to YANG et al. in view of US 2011/0238516 A1 to MCAFEE, US 2015/0235222 A1 to HOWE et al., and US 2014/0278815 A1 to GRANT et al. as applied to claim 25 above, and further in view of US 2013/0085804 A1 to Leff et al. (hereinafter ‘LEFF’).

Claim 29 (Currently Amended)
The combination of YANG, HOWE, MCAFEE, and GRANT discloses the method as set forth in claim 25.
The combination of YANG, HOWE, MCAFEE, and GRANT does not specifically disclose, but LEFF discloses, wherein the computing data further includes: computing a rate of change in the positive and/or negative quality indications of the customer reviews over the predetermined duration of time (see ¶[0056]-[0057], [0079], and [0175] & Fig. 4; reviews trends that allow a merchant to evaluate how the quality of reviews has changed over time.  See how an action impacted the amount of consumer likes across time), 
YANG discloses a method and system for recommending information that includes recommending sellers based on reviews.  LEFF discloses online marketing, monitoring, and control for merchants that that uses a modeler to predict results of campaigns the merchant may be contemplating (see ¶[0166]) using reviews (see ¶[0004]).  It would have been obvious to include review trends as taught by LEFF in the system executing the method of YANG with the motivation to recommend successful sellers to buyers.

Claim 36 (Currently Amended)
the apparatus as set forth in claim 32.
The combination of YANG, HOWE, MCAFEE, and GRANT does not specifically disclose, but LEFF discloses, wherein the processor and memory are further configured to: compute a rate of change in the positive and/or negative quality indications of the customer reviews over the predetermined duration of time (see ¶[0056]-[0057], [0079], and [0175] & Fig. 4; reviews trends that allow a merchant to evaluate how the quality of reviews has changed over time.  See how an action impacted the amount of consumer likes across time), 
YANG discloses a method and system for recommending information that includes recommending sellers based on reviews.  LEFF discloses online marketing, monitoring, and control for merchants that that uses a modeler to predict results of campaigns the merchant may be contemplating (see ¶[0166]) using reviews (see ¶[0004]).  It would have been obvious to include review trends as taught by LEFF in the system executing the method of YANG with the motivation to recommend successful sellers to buyers.

Claim 43 (Currently Amended)
The combination of YANG, HOWE, MCAFEE, and GRANT discloses the non-transitory computer readable medium as set forth in claim 39.
The combination of YANG, HOWE, MCAFEE, and GRANT does not specifically disclose, but LEFF discloses, further comprising instructions to cause the processor to: compute a rate of change in the positive and/or negative quality indications of the customer reviews over the predetermined duration of time (see ¶[0056]-[0057], [0079], and [0175] & Fig. 4; reviews trends that allow a merchant to evaluate how the quality of reviews has changed over time.  See how an action impacted the amount of consumer likes across time), 
YANG discloses a method and system for recommending information that includes recommending sellers based on reviews.  LEFF discloses online marketing, monitoring, and .

Claims 30, 37, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0379617 A1 to YANG et al. in view of US 2011/0238516 A1 to MCAFEE, US 2015/0235222 A1 to HOWE et al., and US 2014/0278815 A1 to GRANT et al. as applied to claim 25 above, and further in view of US 2014/0136280 A1 to Farahat et al. (hereinafter ‘FARAHAT’).

Claim 30 (Currently Amended)
The combination of YANG, HOWE, MCAFEE, and GRANT discloses the method as set forth in claim 25.
The combination of YANG, HOWE, MCAFEE, and GRANT does not specifically disclose, but FARAHAT discloses, wherein the computing data further includes: computing a predicted accumulated sales volume of an nth month subsequent to a given date GD),PRVnm = a predicted increase in a number of reviews of the online merchant for the nth month subsequent to the GD,SVnm = sales revenue in an nth month prior to the GD, and NRVnm = an increase in the number of reviews in the nth month prior to the GD (see ¶[0019] and claims 1 & 3; predict the probability of a result based on correlation between factors, including revenue and a number of feedback entries. Examiner Note: the claimed equation describes a linear relationship between revenue and the number of reviews, which is described in the cited portions of FARAHAT)
YANG discloses a method and system for recommending information that includes recommending sellers based on reviews.  FARAHAT discloses a predictive tool based on 

Claim 37 (Currently Amended)
The combination of YANG, HOWE, MCAFEE, and GRANT discloses the apparatus as set forth in claim 32.
The combination of YANG, HOWE, MCAFEE, and GRANT does not specifically disclose, but FARAHAT discloses, wherein the positive and/or negative quality indications: compute a predicted accumulated sales volume of an nth month subsequent to a given data GD),PRVnm = a predicted increase in a number of reviews of the online merchant for the nth month subsequent to the GD,SVnm = sales revenue in an nth month prior to the GD, and NRVnm = an increase in the number of reviews in the nth month prior to the GD (see ¶[0019] and claims 1 & 3; predict the probability of a result based on correlation between factors, including revenue and a number of feedback entries. Examiner Note: the claimed equation describes a linear relationship between revenue and the number of reviews, which is described in the cited portions of FARAHAT)
YANG discloses a method and system for recommending information that includes recommending sellers based on reviews.  FARAHAT discloses a predictive tool based on correlations that includes predictions that correlate revenue and the number of feedback entries.  It would have been obvious to make a prediction based on correlations between revenue and feedback entries as taught by FARAHAT in the system executing the method of YANG with the motivation to conduct campaign and sales forecasting and analysis.

Claim 44 (Currently Amended) 
the non-transitory computer readable medium as set forth in claim 39.
The combination of YANG, HOWE, MCAFEE, and GRANT does not specifically disclose, but FARAHAT discloses, further comprising instructions to cause the processor to: a predicted accumulated sales volume of an nth month subsequent to a given data GD),PRVnm = a predicted increase in a number of reviews of the online merchant for the nth month subsequent to the GD,SVnm = sales revenue in an nth month prior to the GD, and NRVnm = an increase in the number of reviews in the nth month prior to the GD (see ¶[0019] and claims 1 & 3; predict the probability of a result based on correlation between factors, including revenue and a number of feedback entries. Examiner Note: the claimed equation describes a linear relationship between revenue and the number of reviews, which is described in the cited portions of FARAHAT)
YANG discloses a method and system for recommending information that includes recommending sellers based on reviews.  FARAHAT discloses a predictive tool based on correlations that includes predictions that correlate revenue and the number of feedback entries.  It would have been obvious to make a prediction based on correlations between revenue and feedback entries as taught by FARAHAT in the system executing the method of YANG with the motivation to conduct campaign and sales forecasting and analysis.

Claims 31, 38, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0379617 A1 to YANG et al. in view of US 2011/0238516 A1 to MCAFEE, US 2015/0235222 A1 to HOWE et al., and US 2014/0278815 A1 to GRANT et al. as applied to claim 25 above, and further in view of US 2016/0034898 A1 to Ghosh et al. (hereinafter ‘GHOSH’).

Claim 31 (Currently Amended)
the method as set forth in claim 25.
The combination of YANG, HOWE, MCAFEE, and GRANT does not specifically disclose, but GHOSH discloses, wherein the reliability scores are further indicative of whether the other online merchants will remain in business for at least a predetermined period of time (see ¶[0041]; risk events associated with a merchant include bankruptcy judgments and poor consumer reviews).
YANG discloses a method and system for recommending information that includes recommending sellers based on reviews.  GHOSH discloses identifying merchants that post risks to purchasing entities that includes risk events including bankruptcy judgments and consumer reviews.  It would have been obvious to include the risk events as taught by GHOSH in the system executing the method of YANG with the motivation to identify transaction risks when recommending sellers to buyers.

Claim 38 (Currently Amended)
The combination of YANG, HOWE, MCAFEE, and GRANT discloses the apparatus as set forth in claim 32.
The combination of YANG, HOWE, MCAFEE, and GRANT does not specifically disclose, but GHOSH discloses, wherein the reliability scores are further indicative of whether the other online merchants will remain in business for at least a predetermined period of time (see ¶[0041]; risk events associated with a merchant include bankruptcy judgments and poor consumer reviews).
YANG discloses a method and system for recommending information that includes recommending sellers based on reviews.  GHOSH discloses identifying merchants that post risks to purchasing entities that includes risk events including bankruptcy judgments and consumer reviews.  It would have been obvious to include the risk events as taught by GHOSH 

Claim 45 (Currently Amended)
The combination of YANG, HOWE, MCAFEE, and GRANT discloses the non-transitory computer readable medium as set forth in claim 39.
The combination of YANG, HOWE, MCAFEE, and GRANT does not specifically disclose, but GHOSH discloses, wherein the reliability scores are further indicative of whether the other online merchants will remain in business for at least a predetermined period of time (see ¶[0041]; risk events associated with a merchant include bankruptcy judgments and poor consumer reviews).
YANG discloses a method and system for recommending information that includes recommending sellers based on reviews.  GHOSH discloses identifying merchants that post risks to purchasing entities that includes risk events including bankruptcy judgments and consumer reviews.  It would have been obvious to include the risk events as taught by GHOSH in the system executing the method of YANG with the motivation to identify transaction risks when recommending sellers to buyers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624